HSt-/^
                                   ELECTRONIC RECORD




COA #      06-14-00173-CR                         OFFENSE:        31.03


           Rochelle Schelling v. The State of
STYLE:     Texas                                  COUNTY:         Gregg

                        Modified, as Modified
COA DISPOSITION:        Affirmed                  TRIAL COURT:    124th District Court


DATE: 3/17/15                       Publish: No   TC CASE #:      43049-B




                         IN THE COURT OF CRIMINAL APPEALS


          Rochelle Schelling v. The State of
STYLE:   Texas                                         CCA#:              ^&9mJ5
         APPELLANT^                   Petition         CCA Disposition:

                            CCA IS:
FOR DISCRETIONARY REVIEW IN <                          DATE:

         tf<273#*2>                                    JUDGE:

DATE:     /oUrfepLT                                    SIGNED:                           PC:

JUDGE:    FJ0A- UAU4>*-                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD